Title: To James Madison from William Plumer, 31 October 1807
From: Plumer, William
To: Madison, James



Dear Sir,
Epping (New Hampshire) October 31. 1807

In compliance with the law of Congress, passed March 27, 1804, you have been so obliging as formerly to transmit me the laws of Congress.  I was the last session a member of the Senate; but have not received the laws of that Session.  If you will be so kind as to enclose me a printed copy of the laws passed at the second session of the ninth Congress, directed to me at this place, under your frank, you will add to the many obligations you have already conferred upon me.
I would not have given you this trouble if I could have purchaced them in the eastern States. They will be useful, to me in a work of a public nature, which, at considerable expence, I have undertaken, that of writing the history of the United States.  I am with high consideration of respect and esteem, Sir, your most obedient humble servant,

William Plumer

